DETAILED ACTION
This Office Action is in response to the amendment to Application Ser. No. 16/414,730 filed on April 27, 2021. Claims 1, 8 and 15 are amended. Claims 1-20 are pending and are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2021, has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Response to Arguments
The amendment to Claims 1, 7 and 15 has overcome the rejection of Claims 1-20 under 35 U.S.C. 103 set forth in the Non-Final Office Action mailed October 27, 2020. New grounds of rejection under 35 U.S.C. 103, necessitated by the amendment, are set forth in this Office Action.

Claim Interpretation
Paragraph [0006] of the instant specification states: 
“Consequently, it is desirable in an enterprise environment or project management system to provide enhanced mechanisms for information exchange between a client (such as an enterprise environment customer) and a partner (such as a subcontractor of the enterprise environment customer) that overcome some of the drawbacks of conventional systems.”
In view of the specification, the terms “client” and “partner” are interpreted as referring to persons rather than to applications executing on devices.

Claim Objections
Claim 8 is objected to because of the following informalities:
regarding Claim 8, the semi-colon in line 10 should be deleted and re-added after the word “blurred” in line 13.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuchoor, Pub. No. US 2015/0032686 A1, in view of Mahesh et al., Pub. No. US 2006/0235716 A1, hereby “Mahesh”.

Regarding Claim 1, Kuchoor discloses “A method (Kuchoor fig. 2A and paragraphs 8 and 66: a method for screen sharing) comprising:
maintaining an enterprise environment comprising a plurality of clients, wherein each client is associated with a set of client data (Kuchoor figs. 1, 8 and 9 and paragraphs 41-44, 67-68, 145 and 149-150: real-time collaboration platform 110 provides an enterprise social network for an organization, company or other entity through which a user, e.g. user A 121, can collaborate, wherein each user may have data including contact data, leads data, customer follow-up data, performance data, goals and progress data, i.e., a set of client data);
sending a client request, from a client at a client device, to a partner device of a partner associated with the client, the client request comprising a subset of the client data and one or more screen sets to be shared, the subset of the client data and screen sets being selected by the client in a client user interface (Kuchoor figs. 1, 2A and 10, and paragraphs 41-44, 71-72, 82, 169 and 181: an invitation to participate in a screen sharing session is sent from first client 105 of first user A 121 to second client 108 of second user B 129, wherein the screen sharing session may include one or more files, a portion of the screen or desktop and/or one or more open windows on the desktop, i.e., a subset of the client data and one or more screen sets, selected by first user A 121 for sharing with second user B 129), wherein the enterprise environment is configured to allow the client to have granular control over which data is sent in the client request, the data including project, activity and task metadata, portions of screens, and screens with elements redacted or blurred (Kuchoor figs. 2A, 10 and 14 and paragraphs 44, 82, 169, 181 and 189-195: the shared files and screen portions selected by first user A 121  for sharing may relate to projects such as sales pitches, presentations, documents, product development activities, marketing campaigns and research, i.e., project, activity and task metadata, and may include portions of screens and screens with areas that are obscured to hide private data/information);
receiving a notification that the partner has responded to the client request with an acceptance (Kuchoor figs. 1 and 2A and paragraphs 43, 50 and 75: acceptance of the screen sharing invitation is received from second client 108 of user B 129);
sending one of an account creation request or account login request to the partner (Kuchoor paragraphs 67 and 176: an invited user must be logged in to participate in the screen sharing session - while not explicitly stated, one of ordinary skill in the art would understand that the system provides a login request in response to the invited user, e.g., user B 129, attempting to access the system);
(Kuchoor figs. 1, 2A, 6D and 7A and paragraphs 50, 79, 108 and 113-115: a screen sharing session is established between first user A 121 and second user B 129); and
providing, on a display of the partner device, a partner user interface comprising the subset of the client data and the screen sets, wherein access to the enterprise environment by the partner is not a direct screen exchange, but instead, restricted to only the subset of the client data and the screen sets... (Kuchoor figs. 1, 2A, 7A and 14 and paragraphs 79, 82, 113-115 and 191-204: the portion of the screen or desktop and/or the one or more open windows selected by first user A 121 are displayed by second client 108 of second user B 129 in view window 705, i.e., a partner user interface, while unselected portions/windows are not rendered, i.e., the screen sharing session is not a direct screen exchange but restricted to only the subset of the client data and screen sets)
However, while Kuchoor discloses that one or more files, such as word processing documents, spreadsheets, PDFs, can be shared during the screen sharing session (Kuchoor paragraphs 44, 169, 181 and 201), and further suggests that the shared files may be annotated during a screen sharing session (Kuchoor fig. 15 and paragraphs 197-198), Kuchoor does not explicitly disclose “providing, on a display of the partner device, a partner user interface comprising the subset of the client data and the screen sets, wherein access to the enterprise environment by the partner is not a direct screen exchange, but instead, restricted to only the subset of the client data and the screen sets, and wherein one or more pieces of client data are editable by the partner via the partner user interface (emphasis added).”
Mahesh discloses “providing, on a display of the partner device, a partner user interface comprising the subset of the client data and the screen sets, wherein access to the enterprise environment by the partner is not a direct screen exchange, but instead, restricted to only the subset of the client data and the screen sets, and wherein one or more pieces of client data are editable by the partner via the partner user interface (Mahesh figs. 4-6 and paragraphs 64-67, 71, 81-84, 95-96, 117 and 121: initiator workstation 410 and participant workstation 420 display the data selected for sharing by the user at initiator workstation 410 and any manipulations thereof at the same time using graphical user interfaces 412 and 422 respectively, wherein the shared data may be manipulated, e.g., annotated, by the participating user using the graphical user interface 422).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Kuchoor to enable editing of the shared data in the viewing window by the second user as taught by Mahesh because doing so constitutes applying a known technique (editing of data presented in a screen sharing user interface) to known devices and/or methods (a method for screen sharing) ready for improvement to yield predictable and desirable results (real-time collaboration between the first user and the second user). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

	  
Regarding Claim 2, the combination of Kuchoor and Mahesh discloses all of the limitations of Claim 1.
Mahesh discloses “receiving a partner update associated with the partner comprising one or more proposed edits to the subset of the client data (Mahesh figs. 4-6 and paragraphs 64-67, 71, 81-84, 95-96 and 117: the participating user manipulates the shared date, e.g., by annotating an image, i.e., proposed edits are received); 
sending the partner update to the client device (Mahesh figs. 4-6 and paragraphs 64-67, 71, 81-84, 95-96 and 117: the manipulations of the shared data by the participating user are displayed simultaneously by graphical user interface 412 of initiator workstation 410, i.e., the proposed edits are sent to the client device);
receiving a validation of at least a portion of the partner update (Mahesh figs. 4-6 and paragraphs 78 and 97: initiating workstation 410 may allow participant workstation 420 to save any or all of the shared data, including any manipulations thereof); and
incorporating the validation of the at least a portion of the partner update into the subset of the client data (Mahesh figs. 4-6 and paragraphs 78 and 97: initiating workstation 410 may allow participant workstation 420 to save any or all of the shared data, including any manipulations thereof).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Kuchoor to enable editing of the shared data in the viewing window by the second user as taught by Mahesh for the reasons set forth in the rejection of Claim 1.

Regarding Claim 3, the combination of Kuchoor and Mahesh discloses all of the limitations of Claim 1.
Kuchoor discloses “wherein each of the one or more screen sets comprises one or more pieces of client data presented in a partner user interface screen, the partner user interface screen mirroring at least a portion of one or more user interface screens associated with the client user interface (Kuchoor figs. 1 and 2A and paragraphs 50, 79 and 82: the selected portion of the screen or desktop and/or one or more open windows on the desktop displayed by client 105 of first user A 121 are displayed on second client 108 in real-time or near-real time for second user B 129 to view).”

Regarding Claim 4, the combination of Kuchoor and Mahesh discloses all of the limitations of Claim 1.
Additionally, Kuchoor discloses “wherein the enterprise environment is implemented as a Software as a Service (SaaS) environment (Kuchoor figs. 1, 8 and 9 and paragraphs 7 and 133-148: real-time collaboration platform 110 may be cloud-based and offered as a service, i.e., implemented as SaaS).”

Regarding Claim 6, the combination of Kuchoor and Mahesh discloses all of the limitations of Claim 1.
Additionally, Kuchoor discloses “wherein the client maintains its own database system and does not share access to the database system with the partner (Kuchoor figs. 1, 8 and 9 and paragraphs 44, 139, 143, 145 and 149-150: a user's data may be maintained separately from that of other users such that another user does not have access to the user's data unless the data is expressly shared, i.e., during the screen-sharing session).”

Regarding Claim 7, the combination of Kuchoor and Mahesh discloses all of the limitations of Claim 1.
Additionally, Kuchoor discloses “wherein at least a portion of the partner user interface is different than the client user interface (Kuchoor figs. 5 and 7A and paragraphs 99-100 and 113-115: Figure 5 illustrates the user interface of first user A 121 that is sharing, i.e., the client, while Figure 7A illustrates the user interface of the second user B 129, i.e. the partner, the user interface of second user B comprising viewer window 705 including header 715 that provides an icon 720 of the presenter and status region 740 with the message "You are viewing David's screen.", which are not included in the user interface of the sharing user).”

Insofar as it recites similar claim elements, Claim 8 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Kuchoor discloses “A system (Kuchoor figs. 1 and 8, paragraphs 41-45, 49, 133 and 139: server 132 implementing real-time collaboration platform 110) comprising:
a processor (Kuchoor figs. 1 and 8: server 132 comprises a processor); and 
memory, the memory storing program instructions to execute a method... (Kuchoor fig. 1 and 8: server 132 comprises a memory storing instructions implementing the real-time collaboration platform)”.

Insofar as it recites similar claim elements, Claim 9 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 10 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 11 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 13 is rejected for substantially the same reasons presented above with respect to Claim 6.

Insofar as it recites similar claim elements, Claim 14 is rejected for substantially the same reasons presented above with respect to Claim 7.

Insofar as it recites similar claim elements, Claim 15 is rejected for substantially the same reasons presented above with respect to Claim 1.
Additionally, Kuchoor discloses “A non-transitory computer readable medium storing instructions to execute a method (Kuchoor fig. 2A and paragraphs 8, 66 and 142: a machine-readable storage medium comprising instructions thereon implementing a method for screen sharing).”

Insofar as it recites similar claim elements, Claim 16 is rejected for substantially the same reasons presented above with respect to Claim 2.

Insofar as it recites similar claim elements, Claim 17 is rejected for substantially the same reasons presented above with respect to Claim 3.

Insofar as it recites similar claim elements, Claim 18 is rejected for substantially the same reasons presented above with respect to Claim 4.

Insofar as it recites similar claim elements, Claim 20 is rejected for substantially the same reasons presented above with respect to Claim 6.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Kuchoor and Mahesh in view of Myers et al., Pub. No. US 2018/0053012 A1, hereby “Myers”.

Regarding Claim 5, the combination of Kuchoor and Mahesh discloses all of the limitations of Claim 1.
However, while Kuchoor discloses that the data for each user or tenant is maintained separately from that of other users and tenants such that a user’s data is not accessible by other users unless expressly shared (Kuchoor fig. 9 and paragraphs 139, 143, 145 and 149-150), in the system of Kuchoor, the tenant and user data is maintained by the real-time collaboration platform. Therefore, the combination of Kuchoor and Mahesh does not explicitly disclose “wherein the enterprise 
In the same field of endeavor, Myers discloses “wherein the enterprise environment itself does not store client data before the client request is sent to the partner device (Myers fig. 1 and paragraphs 5, 18, 21-24 and 33-34: in response to the user request, system 101 assembles patient record data from one or more storage locations to create a just-in-time, temporary view of the data which does not rely on the data being moved, duplicated, or stored anywhere other than in the original storage locations).”
It would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the method of Kuchoor, as modified by Mahesh, to store users’ data and files on the users’ respective client systems only and not in the cloud by the real-time collaboration platform as taught by Myers. One of ordinary skill in the art would have been motivated to store users’ data and files on the users’ respective client systems only and not in the cloud by the real-time collaboration platform to ensure that users maintain control of their data for legal, regulatory, confidentiality, privacy, security or other business requirements (Myers paragraphs 16-17).
	
Insofar as it recites similar claim elements, Claim 12 is rejected for substantially the same reasons presented above with respect to Claim 5.

Insofar as it recites similar claim elements, Claim 19 is rejected for substantially the same reasons presented above with respect to Claim 5.

Conclusion
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action. An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C MCBETH whose telephone number is (571)270-0495.  The examiner can normally be reached on Monday - Friday, 8:00AM - 4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/WILLIAM C MCBETH/Examiner, Art Unit 2449                                                                                                                                                                                                        

/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449